Mr. Presiding Justice Brown delivered the opinion of the court. 3. Cabbies, § 55*—what not acquiescence in acts of agent. Knowledge by the vice-president of a railway company from its chief local dispatcher that one of its local agents has received an order or request from the local agent of another road to supply the order for cars made to the latter by one of its patrons does not make such company liable for damages for a delay in filling the order where no contract exists, the act of supplying the cars where the agents of the company have not agreed to do so not constituting acquiescence. 4. Cabbiebs, § 55*—when compliance with previous contracts of agent does not show authority. The act of the local agent of a railway company in supplying cars for the patrons of another company upon the request of the local agent of the latter does not make the former liable for failure to supply such cars on the ground that the local agent had authority to make a contract binding on it on account of his previous like conduct ratified by the company.